TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00407-CR
                                        NO. 03-06-00408-CR
                                        NO. 03-06-00409-CR




                                Ex parte Skylar Barclay Sudderth




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
                 NOS. 06-1034-K368, 06-1134-K368 & 06-1152-K368
               HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               These causes were filed as habeas corpus appeals regarding pretrial bail. Because a

further examination of the record reveals that the district court orders complained of are interlocutory

and unappealable, and because the orders have in any case been rendered moot by subsequent court

actions, the appeals will be dismissed.

               On June 5, 2006, Skylar Barclay Sudderth was arrested on a complaint accusing him

of one count of aggravated sexual assault of a child. The complaint was assigned trial court cause

number 06-1034-K368. A magistrate set bail at $350,000. The following day, Sudderth petitioned

for a writ of habeas corpus, complaining that the bail was excessive. On June 7, the trial court

denied the writ without a hearing.

               On or about June 27, 2006, Sudderth was charged by complaint with five additional

counts of aggravated sexual assault of a child in cause number 06-1152-K368 and one count of
tampering with physical evidence in cause number 06-1134-K368. The magistrate set bail at

$1,250,000 ($250,000 per count) in the former cause and at $125,000 in the latter. Thus, bail in the

three causes totaled $1,725,000.

                A hearing was conducted in the trial court on June 28, 2006. The court indicated both

orally at the hearing and in docket entries that the hearing was on Sudderth’s motion for bond

reduction, a fact Sudderth confirms in his brief to this Court.1 At the conclusion of the hearing, the

court granted the motion as follows: bail in cause number 06-1034-K368 was reduced to $150,000,

bail in cause number 06-1152-K368 was reduced to $500,000 ($100,000 per count), and bail in cause

number 06-1134-K368 was reduced to $25,000, for a total of $675,000. Sudderth filed notices of

appeal on July 13, 2006, from what he called the trial court’s orders on his “Pre-Trial Application

for Writ of Habeas Corpus/Motion to Reduce Bond.”

                On August 8, 2006, an indictment was filed in cause number 06-1152-K368. The

indictment contains nine counts accusing Sudderth of aggravated sexual assault of a child and one

count accusing him of tampering with physical evidence. On August 14, the court set bail in this

cause at $500,000. On August 17, cause numbers 06-1034-K368 and 06-1134-K368 were dismissed

on the State’s motion.

                Three facts pertinent to this Court’s jurisdiction can be gleaned from the procedural

history of these causes. First, Sudderth’s petition for writ of habeas corpus in cause number 06-

1034-K368, the only cause in which habeas corpus relief was sought, was denied by the trial court

without a hearing and without reaching the merits of the petition. No appeal lies from the refusal


   1
       The motion does not appear in the record.

                                                   2
to issue a writ of habeas corpus under these circumstances. Ex parte Gonzales, 12 S.W.3d 913, 914

(Tex. App.—Austin 2000, pet. ref’d). Second, the orders of June 28, 2006, reducing bail on

Sudderth’s motion were interlocutory and not appealable to this Court. Ex parte Shumake, 953
S.W.2d 842, 846 (Tex. App.—Austin 1997, no pet.).2 Third, the propriety of the June 28 orders was

rendered moot by the orders dismissing cause numbers 06-1034-K368 and 06-1134-K368 and the

August 14, 2006, order resetting bail in cause number 06-1152-K368 following indictment.

              For all of these reasons, the appeals are dismissed.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 10, 2006

Do Not Publish




   2
     Like Sudderth’s appeals, Shumake’s appeal was mistakenly filed as if it were from an order
denying relief in a habeas corpus proceeding.

                                                3